UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number0001540305 ETF Series Solutions (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric W. Falkeis ETF Series Solutions 615 E. Michigan Street Milwaukee, WI 53202 (Name and address of agent for service) Registrant's telephone number, including area code:(414)765-5301 Date of fiscal year end: March 31 Date of reporting period: July 1, 2011 – June 30, 2012 Item 1. Proxy Voting Record. AlphaClone Alternative Alpha ETF Fund There is no proxy voting activity for the fund, as the fund did not hold any votable positions during the reporting period. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)ETF Series Solutions By (Signature and Title)* /s/ Eric W. Falkeis Eric W. Falkeis Principal Executive Officer Date8/16/2012 * Print the name and title of each signing officer under his or her signature.
